Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.j CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions "Financial Highlights" in the Prospectus and Financial Statements in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A)(Post-Effective Amendment No. 40 to File No. 002-99266; Amendment No.40 to File No. 811-04364) of Voyageur Intermediate Tax Free Funds of our report dated October 20, 2008, included in the 2008 Annual Report to shareholders. /s/Ernst & Young LLP Philadelphia, Pennsylvania December 23, 2008
